DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1 – 10 are pending.
Claim Objections
Claim 6 is objected to because of the following informalities:  lines 7 – 8 recite “a DFT calculation”. The claim should recite –a Discrete Fourier Transform (DFT) calculation--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Regarding Claim 6, the limitations “a sampling unit, which is configured to sample…”, “a positive-sequence voltage calculation unit, which is configured to obtain…”, “a frequency calculation unit, which is configured to obtain…”.
Claims 7 – 10 are also interpreted under 35 U.S.C. 112(f) for depending on claim 6.
Regarding Claim 7, the limitations “a window unit, which is configured to perform…”, “a DFT unit, which is configured to obtain…”, and “”a positive-sequence voltage angle calculation unit, which is configured to calculate…”.
Regarding Claim 8, the limitation “a phase angle abrupt-change judgment unit, which is configured to compare…”.
Regarding Claim 9, the limitations “a resampling unit, which is configured to resample…” and “an electric quantity calculation unit, which is configured to obtain…”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations presented above for Claims 6 – 10 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The original disclosure fails to describe the related structure for the unit, respectively to each claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 – 5 is/are rejected under 35 U.S.C. 103 as being unpatentable Premerlani et al. (US 2007/0136013 A1; hereinafter Premerlani) in view of Hart et al. (US 5,832,414; hereinafter Hart). Premerlani and Hart are cited by the Applicant.
Claim 1, Premerlani discloses a frequency measurement method (para [0001]; measuring frequency, methods and systems for measuring a rate of change of frequency), comprising: 
sampling a voltage to be measured with a fixed sampling frequency (Fig. 5, item 102); 
obtaining a positive-sequence voltage angle change amount for a predetermined operation interval time by using a sampling sample obtained by the sampling (Fig. 5 and para[0068]; calculating 106 the positive sequence phasor); 
obtaining a frequency offset amount by using the positive-sequence voltage angle change amount (para[0073] and [0074]; second part of the equation 21(b)); and 
obtaining a frequency-related measurement value by using the frequency offset amount (para [0074] and [0076]; calculate 110 frequency rate of change based on the estimated frequency), wherein the frequency-related measurement value comprises at least one of a group consisting of a frequency measurement value (para[0074]; estimate 108 frequency based on the positive sequence phasor) and a frequency change rate measurement value (para [0076]; calculate 110 frequency rate of change based on the estimated frequency), and the frequency offset amount is a difference between a rated frequency and the frequency measurement value (para[0030] and [0074]; estimate 108 frequency based on the positive sequence phasor).
But Premerlani does not specifically teach based on a Discrete Fourier Transform (DFT) calculation.
However Hart suggests based on a Discrete Fourier Transform (DFT) calculation (Fig. 6a, item 202).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Premerlani in view of Hart because this technique provides reasonably good frequency tracking capabilities (Hart, col. 4, lines 33 – 34).
Claim 2, Premerlani and Hart disclose the frequency measurement method according to claim 1, Hart also suggests wherein: obtaining a positive-sequence voltage angle change amount (Fig. 6A, item 204 and 206) for a predetermined operation interval time by using a sampling sample obtained by the sampling and based on Discrete Fourier Transform (DFT) calculation (Fig. 6A, item 202) comprises: obtaining voltage vectors by performing a windowing process and a DFT process on the sampling sample (column 8, lines 28 – 31); and calculating the positive-sequence voltage angle change amount based on the voltage vectors (Fig. 6A, item 204 and 206).
Regarding Claim 3, Premerlani and Hart disclose the frequency measurement method according to claim 1, Hart also suggests wherein: the frequency-related measurement value comprises the frequency change rate measurement value, the method further comprises: comparing the frequency change rate measurement value with a threshold change rate; updating the frequency-related measurement value when the frequency change rate measurement value is less than the threshold change rate; stopping updating the frequency-related measurement value when the frequency change rate measurement value is greater than the threshold change rate, and continuing to update the frequency-related measurement value when each frequency change rate measurement value is greater than the threshold change rate within a consecutive predetermined number of power cycles (column 12, lines 51 – 64; if during the next cycle Δf returns a value lower than the predefined threshold, then the block transient counter is reset at step 230; if the block transient counter is incremented a predetermined number of successive cycles, blocking the update of the DFT window will be disabled at step 238 by adjusting the frequency by the predetermined threshold; in the preferred embodiment, 5 Hz is used as the predetermined threshold and 10 cycles is used as the predetermined number of cycles that a DFT window update may be blocked).
Regarding Claim 4, Premerlani and Hart disclose the frequency measurement method according to claim 1, Premerlani also discloses further comprising: obtaining a resampling frequency by using the 
Regarding Claim 5, Premerlani and Hart disclose the frequency measurement method according to claim 1, Premerlani also discloses wherein: obtaining the frequency offset amount by using the positive-sequence voltage angle change amount and based on the following formula: frequency offset amount= positive-sequence voltage angle offset amount/ (2∏T), where, T is the predetermined operation interval time (see equations of para [0028]-[0036] during the off-nominal power system frequency).
Comments
The prior art of record found as a result of the search, does not teach alone or incombination all of the elements recited in claim 16. Therefore, no prior art rejection for claim 16 is presented in this action. However, Claims 16 – 20 are rejected under 35 U.S.C. 112(b) and are being interpreted under 35 U.S.C. 112(f).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wagoner et al. (US 2014/0152331 A1) teaches a method to detect a grid event comprising: sampling grid voltage and grid current over a fixed period of time; determining grid impedance at one or more frequencies using the sampled grid voltage and the sampled grid current; and comparing the grid impedance at the one or more frequencies to a known expected grid impedance at the one or more frequencies; and detecting a grid event based on the comparison (see claim 1).
Saki (US 2010/0019758 A1) discloses an AC electric quantity measuring device comprising: voltage/current measurement means for measuring time-series data on the voltage/current of a system; frequency calculation means for calculating a realtime frequency by determining the amplitude, the chord length, and the rotation phase angle of a voltage rotation vector by performing integral computation on the time-series data obtained by the voltage/current measurement means and determining the rate of change in frequency per step (see claim 1).
Kuroda et al. (US 2007/0199386 A1) suggests outputting a carrier wave signal of a predetermined frequency varied in accordance with the bridge output voltage; and a measured resistance computing unit for detecting the bridge output voltage by sampling a peak level of the carrier wave signal of the dynamic distortion amplifier circuit and calculating resistance of the sample based on the detected bridge output voltage (see claim 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        12/30/2021